Terry, C. J., delivered the opinion of the Court—Burnett, J., concurring.
The findings in this case, which are supported by the evidence, fully sustain the judgment; and wo have often held that we will not disturb the findings of a Court or jury on account of conflicting evidence.
The testimony offered by defendants, to prove ownership in the property, was properly rejected, because entirely inconsistent with the declarations and admissions of defendants, made at the time the plaintiff was induced to permit the property to remain in their possession until called for,
Judgment affirmed.